Citation Nr: 0926701	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  06-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for peripheral 
neuropathy of the right upper extremity, claimed as secondary 
to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral 
neuropathy of the left upper extremity, claimed as secondary 
to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.



ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The Veteran had a hearing before the RO 
in June 2008 and the transcript is of record.

In a February 2009 RO decision, service connection was 
established for peripheral neuropathy of the lower 
extremities; as such, these matters are no longer on appeal 
and will not be discussed in the following decision.


FINDINGS OF FACT

1.  The Veteran currently has bilateral sensorineural hearing 
loss, but there is no competent evidence that shows a causal 
link between his hearing loss and any remote incident of his 
military service; the Veteran's hearing loss was not 
manifested within one year of separation from service.

2.  The Veteran currently reports tinnitus of the left ear, 
but there is no competent evidence that shows a causal link 
between his tinnitus and any remote incident of his military 
service.

3.  The preponderance of the medical evidence indicates the 
Veteran does not currently have peripheral neuropathy of the 
bilateral upper extremities.  

4.  The Veteran does currently have neurological 
abnormalities of the upper extremities, to include bilateral 
carpal tunnel syndrome, bilateral cubital tunnel syndrome, 
and cervicalgia with history of radicular symptoms, but there 
is no competent evidence that shows a causal link between his 
conditions and his service-connected diabetes mellitus, type 
II or any other incident of service; the Veteran's 
neurological disabilities did not manifest within one year of 
separation from the military.  


CONCLUSIONS OF LAW

1.  The Veteran's hearing loss is not due to any incident of 
service, nor may it be presumed to have been incurred 
therein, and, therefore, service connection is not warranted.  
38 U.S.C.A. §§ 1110, 1112, 1113, and 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 (2008).

2.  The Veteran's tinnitus is not due to any incident of 
service, and, therefore, service connection is not warranted.  
38 U.S.C.A. §§ 1110 and 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303 and 3.304 (2008).

3.  The Veteran's neurological abnormalities of the bilateral 
upper extremities, to include bilateral carpal tunnel 
syndrome, bilateral cubital tunnel syndrome, and cervicalgia 
with history of radicular symptoms, are not due to or the 
result of his service-connected diabetes mellitus, type II or 
any other incident of service, nor may it be presumed to have 
been incurred therein, and, therefore, service connection is 
not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, and 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in June 2005.  That letter advised the 
Veteran of the information necessary to substantiate his 
claims, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The Veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was afforded medical examinations to obtain 
opinions as to whether he has hearing loss, tinnitus or any 
neurological abnormality of the upper extremities right leg 
condition can be directly attributed to service or attributed 
to his service-connected diabetes mellitus, type II.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  Further examination 
or opinion is not needed because, at a minimum, there is no 
persuasive and competent evidence that the claimed conditions 
may be associated with the Veteran's military service or his 
service-connected diabetes mellitus, type II.  This is 
discussed in more detail below.   

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for hearing loss or organic diseases of the 
nervous system may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because the earliest 
evidence of the Veteran's hearing loss and neurological 
abnormalities is decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Hearing Loss and Tinnitus

The Veteran alleges his current hearing loss and tinnitus are 
due to in-service noise exposure during his combat service in 
Vietnam.

The Veteran alleges he was routinely exposed to heavy 
artillery fire and heavy machinery in the military without 
hearing protection.  After service, the Veteran worked in 
electronics installation, but denies any significant noise 
exposure.

With respect to claims for service connection for hearing 
loss, the United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The Court further opined that 38 
C.F.R. § 3.385, discussed below, then operates to establish 
when a hearing loss disability can be service connected.  
Hensley at 159.

That is, for the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The Veteran's DD-214 confirms the Veteran served in the 
military, to include service in Vietnam, as a lineman.  His 
DD-214 further confirms he was in receipt of a sharpshooter 
badge.  The Board further finds noteworthy that the Veteran 
is currently service-connected for post-traumatic stress 
disorder (PTSD) due to combat-related incidents during his 
military service.  Accordingly, the Board will concede the 
Veteran was likely exposes to acoustic trauma in the 
military.  The service treatment records, however, are 
negative as to any complaints, treatments or diagnoses of 
hearing loss or tinnitus.  

The Board notes that the Veteran's entrance and separation 
examinations indicate hearing acuity levels well within 
normal limits as defined under the regulations and, indeed, 
the Veteran's acoustic testing on separation in August 1968 
actually indicates improved hearing levels compared to 
entrance examination acoustic findings.  The Veteran's 
service treatment records simply do not indicate any medical 
findings consistent with chronic hearing loss or tinnitus.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran currently has bilateral 
hearing loss and tinnitus related to his in-service noise 
exposure or any other remote incident in service. The Board 
concludes de does not. 

After service, the Veteran does not contend he noticed any 
hearing loss or tinnitus until decades after service.  This 
is consistent with private medical records, which indicate 
normal hearing and no complaints of tinnitus in physical 
examinations dated May 1998 and January 2005.  VA outpatient 
treatment records from 2001 to 2008 are similarly silent as 
to any complaints, treatment or diagnoses of hearing loss or 
tinnitus.

In light of the Veteran's military noise exposure, however, 
the Veteran was afforded a VA audiological examination in 
January 2008.  The examiner noted the Veteran did not notice 
any hearing loss or tinnitus until two years prior, nearly 
four decades after service.  At that time, the Veteran told 
the examiner he noticed a high pitched ringing in his left 
ear, which further impaired his hearing bilaterally.  On 
examination, the examiner found typanometry indicating normal 
middle ear function, but diagnosed the Veteran with mild to 
moderate sensorineural hearing loss in both ears.  With 
regard to etiology, the examiner opined as follows:

Once noise exposure is discontinued, there is no 
significant progression of hearing loss as a 
result of the noise exposure....It is therefore my 
opinion, that current hearing loss and tinnitus is 
less than likely related to combat noise.

Rather, the examiner found it more likely the Veteran's 
current hearing loss and complaints of tinnitus related to 
post-military noise exposure or reported medical conditions.  
The Board finds the examiner's opinion compelling. The 
conclusion is based on specific clinical tests and findings, 
and a complete review of the C-file, including the Veteran's 
service treatment records.  Also compelling, no medical 
provider has ever linked the Veteran's hearing loss or 
tinnitus to any remote incident of service or otherwise 
conflicted with the VA examiner's findings. 

Despite the Veteran's contentions that his hearing loss and 
tinnitus are attributable to service, no medical findings 
indicate a diagnosis of bilateral hearing loss or tinnitus 
prior to 2008, nearly four decades after his military 
service.  While the veteran is competent to provide evidence 
of observable symptoms, he is not competent to offer an 
opinion as to such questions of medical diagnosis or 
causation as presented in this case.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, 
(2007); Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  
Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

In short, there is no competent and probative evidence 
indicating the Veteran's current bilateral hearing loss and 
tinnitus are related to his in-service MOS or exposure to 
firearms.  Indeed, there is medical evidence to the contrary.  
For these reasons, service connection must be denied. 

Peripheral Neuropathy of the Bilateral Upper Extremities

Here, the Veteran's service treatment records are silent as 
to any complaints, treatment or diagnoses of any upper 
extremity numbness.  Indeed, the Veteran denies any in-
service incident responsible for his current upper 
extremities numbness.

Rather, the Veteran alleges he has peripheral neuropathy of 
the bilateral upper extremities secondary to his service-
connected diabetes mellitus, type II.

Initially, the Board notes the Veteran is not competent to 
diagnose himself with peripheral neuropathy.  That is, the 
Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310. Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was service-connected for type II diabetes 
mellitus in a May 2005 rating decision.  The records indicate 
the Veteran's diabetes was first diagnosed 6 to 7 years ago.

VA outpatient treatment records from 2001 to 2008 do not 
indicate a diagnosis of peripheral neuropathy of the 
bilateral upper extremities.  Indeed, a July 2005 VA 
examination done in conjunction with the Veteran's diabetes, 
diagnosis the Veteran with diabetes, but indicates no 
evidence of peripheral neuropathy.  Rather, in February 2001, 
the Veteran denied any complaints of coldness, numbness, 
tingling, or swelling of his extremities.  A March 2003 
cervical spine x-ray indicated bilateral nerve root foramen 
encroachment, specifically affecting C4-5 and C5-6.  In April 
2006, the Veteran again complained of bilateral numbness and 
tingling in the arms, especially upon awakening from sleep.  
The VA outpatient treatment records indicate a diagnosis of 
osteoarthritis of the shoulders at that time.

Nerve conduction studies and electromyography tests were 
conducted numerous times during the pendency of this appeal, 
to include 2006 and 2008.  In August 2006, the nerve study 
found bilateral slowing of the median nerves at the wrist 
compatible with a diagnosis of carpal tunnel syndrome; 
bilateral slowing of the ulnar nerve at the elbow compatible 
with entrapment; and chronic neck pain with C5-6 and C6-7 
foraminal narrowing without radiculopathy.

In May 2008, the Veteran was diagnosed with bilateral carpal 
tunnel syndrome, bilateral cubital tunnel syndrome and 
cervicalgia with history of radicular symptoms.  A history of 
biceps injury to the left arm was also reported.  The Veteran 
underwent surgery for his carpal tunnel syndrome in September 
2008 and is revisiting an additional surgery sometime in 
2009.  The VA outpatient treatment records, in short, do not 
indicate a diagnosis of peripheral neuropathy and indeed 
attribute the Veteran's neurological complaints to other 
diagnoses, unrelated to his diabetes.

In support of his claim, the Veteran submitted a May 2008 
statement from his private doctor, Dr. Payne, DO.  Within the 
statement, Dr. Payne indicates treating the Veteran since his 
diagnosis of adult onset diabetes mellitus and, "due to this 
medical condition he now suffers from upper and lower limb 
neuropathy."  The statement is not supported by any 
diagnostic tests or further rationale.  Curiously, within the 
Veteran's private treatment records from Dr. Payne, there is 
no such diagnosis of peripheral neuropathy.  Rather, the 
Veteran was treated for neck pain in December 2000 with 
complaints of occasional numbness in hands, but Dr. Payne, at 
that time, did not think it was a neurologic problem.  More 
recent treatment records from Dr. Payne indicate treatment 
for back pain, but do not indicate any complaints, treatment 
or diagnoses of any neurological symptomatology.  Indeed, a 
January 2005 physical examination specifically finds the 
Veteran's extremities within normal limits.

The Board, therefore, does not find Dr. Payne's May 2008 
nexus opinion probative.  The Veteran's on-going treatment 
records from Dr. Payne are in stark contrast to Dr. Payne's 
May 2008 statement in that they do not reveal a diagnosis of 
peripheral neuropathy and, in fact, indicate to the contrary.  
The May 2008 statement, moreover, does not indicate Dr. Payne 
performed any neurological testing nor had any other basis 
for the diagnosis of peripheral neuropathy.

In contrast, the Veteran was afforded a VA examination in 
October 2008 where the examiner did perform electromyography 
testing and nerve conduction studies.  The studies, conducted 
in January 2008, revealed findings consistent with the 
diagnosis of carpal tunnel syndrome.  In regard to etiology, 
the examiner opined as follows:

It is my opinion that carpal tunnel syndrome of 
both wrists is NOT likely due to diabetes mellitus 
and it is due to thickening of volar carpal 
ligament, swelling of tendon sheaths and/or 
enlargement of carpal bones at the wrists causing 
the stenosis of carpal tunnel and compressing the 
median nerve at the wrists. (Emphasis in 
original).

The Board finds the examiner's opinion compelling.  It is 
based on a thorough examination, appropriate diagnostic tests 
and a complete review of the claims folder.  Also 
significant, the examiner's opinion is consistent with the 
years worth of VA outpatient treatment records and the 2006 
EKG and nerve conduction studies.  

The Board finds noteworthy that the Veteran again complained 
of numbness of his hands in December 2008 status-post his 
carpal tunnel syndrome surgery.  The VA doctor, at that time, 
diagnosed the Veteran with bilateral carpal tunnel syndrome, 
cubital tunnel syndrome, and osteoarthritis of the hands.  
The Veteran specifically asked the VA doctor about peripheral 
neuropathy related to his diabetes.  The VA doctor, at that 
time, told the Veteran that diabetes is associated with 
intrinsic neuropathy in general, but did not proffer a nexus 
between the Veteran's current disabilities and his diabetes.  

In short, the most probative medical evidence indicates the 
Veteran does not have peripheral neuropathy, but rather has 
carpal tunnel syndrome, cubital tunnel syndrome and 
osteoarthritis of the bilateral hands unrelated to his 
diabetes or any other incident of his military service.  

The Board does not doubt the Veteran's contentions regarding 
his symptomatology.  To the extent the Veteran himself is 
asserting he has peripheral neuropathy or his neurological 
diagnoses are related to his diabetes or military service, 
however, he is not competent to diagnose any medical disorder 
or render an opinion as to the cause or etiology of any 
current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).  As explained in more detail above, the 
Board finds the most probative evidence in this case cuts 
against the Veteran's contentions.  

As reflected by the discussion above, the preponderance of 
the evidence is against the Veteran's claims.  As such, the 
benefit-of-the-doubt rule does not apply, and the claims must 
be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for peripheral neuropathy 
of the right upper extremity, claimed as secondary to 
service-connected diabetes mellitus, type II is denied.

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity, claimed as secondary to service-
connected diabetes mellitus, type II is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


